DETAILED ACTION
This Office action is in reply to correspondence filed 2 February 2022 in regard to application no. 16/879,685.  Claims 3, 4 and 14-20 have been cancelled.  Claims 1, 2 and 5-13 are pending and are considered below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2 and 5-8 are rejected under 35 U.S.C. 103 as being unpatentable over Kadaster et al. (U.S. Publication No. 2020/0134660) in view of Arvanaghi et al. (U.S. Patent No. 10,929,842, filed 16 July 2018).

In-line citations are to Kadaster.
With regard to Claim 1:
Kadaster teaches: A unified engagement reward system comprising:
a computer having memory and a processor; [0095; “processor”; “memory”]
a unified engagement platform, [abstract; the system provides a “platform” that facilitates certain communication with customers; 0072; it includes “social media”] the unified engagement platform requiring programming instructions executable by the processor to operate; [id.; “computer”] and 
a computer-readable medium having programming stored therein, when executed by the processor, |id.; “hard disk storage” may store “computer code for completing or facilitating the various processes”| causes the unified engagement platform to be operable to:
receive requests from users to join the unified engagement platform; [0072; an “application” for “enrollment”]
register users as one of a partner or a supporter on the unified engagement platform; [abstract; “completed enrollment”; 0008; that a customer has “purchased” a good or service reads on her being a partner or supporter] 
create at least one digital collectible for each partner; [0007; “loyalty points’, a “coupon”, or “digital currency” may be provided] and
distribute the at least one digital collectible to a supporter… [id.; providing reads on distributing]

Though Kadaster explicitly teaches the use of a blockchain as cited below in regard to claim 2, Kadaster does not explicitly teach posting a transaction to a blockchain, wherein the posting of the transaction to the blockchain comprises the steps of storing the transaction in a block on the blockchain and giving the block a hash, but it is known in the art.  Arvanaghi teaches, 

It would have been obvious to one of ordinary skill in the art just prior to the filing of the claimed invention to combine the teaching of Arvanaghi with that of Kadaster in order to take advantage of security features of blockchain technology, as taught by Arvanaghi; [Col. 14, line 12] further, it is simply a substitution of one known part for another with predictable results, simply managing blockchain in the manner of Arvanaghi rather than that of Kadaster; the substitution produces no new and unexpected result.

With regard to Claim 2:
The system of claim 1, wherein the unified engagement platform is in communication with the blockchain [0005; the system uses a “ledger” which comprises a “blockchain”] and the unified engagement platform provisions each of the user with a blockchain account. [0022; the “secure ledger’, i.e. the blockchain, includes “account information” for the users]

With regard to Claim 5:
The system of claim 1, where the distribution of the at least one digital collectible is determined by a distribution programming. [0018; a customer may “accumulate the aggregate discount from each of a plurality of transactions, and combine the aggregate discounts for use in a single, future transaction”]

With regard to Claim 6:
The system of claim 5, wherein the distribution programming comprises a reward conditions that must be met before distribution can take place. [id.; the accumulation is required before the aggregation occurs]

With regard to Claim 7:
The system of claim 2, wherein the at least one digital collectible uses the blockchain for its construction and management. [0045 as cited above; all transactions are stored in the blockchain]

With regard to Claim 8:
The system of claim 1, wherein the at least one digital collectible is redeemable for physical goods or services. [0067; a customer may redeem the points while “buying groceries”]

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Kadaster et al. in view of Arvanaghi et al. further in view of Finnegan et al. (U.S. Publication No. 2018/0150869).

With regard to Claim 9:
The system of claim 7, wherein identifying information about the at least one digital collectible is stored in the memory of the computer, and the at least one digital collectible comprises a blockchain asset.

Kadaster and Arvanaghi teach the system of claim 7 including the use of blockchain to store assets and the use of a digital collectible as cited above, but do not explicitly teach storing identifying information in memory, but it is known in the art.  Finnegan teaches a discounting method [title] which uses a “coupon code”; [abstract] this is stored in a “database”. [0039] The system may require a “new user” to “register”. [0071] Finnegan and Kadaster are analogous art as each is directed to a member-based discounting program implemented by electronic means.

It would have been obvious to one of ordinary skill in the art just prior to the filing of the claimed invention to combine the teaching of Finnegan with that of Kadaster in order to track coupon use and availability, as taught by Finnegan; [0003] further, it is simply a substitution of one known part for another with predictable results, simply storing Finnegan’s coupon data instead of, or in .

Claims 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Kadaster et al. in view of Arvanaghi et al. further in view of Strutton et al. (U.S. Publication No. 2019/0266616).

With regard to Claim 10:
The system of claim 1, wherein each partner can create a new digital collectible for distribution.

Kadaster and Arvanaghi teach the system of claim 1 but do not explicitly teach that partners can create digital collectibles e.g. coupons, but in addition to being of no patentable significance – it limits an unclaimed partner and not the claimed system – it is known in the art.  Strutton teaches a social media insertion application [title] in which a user may insert “a coupon into a message” within the “social media systems”. [0036] Such a user may be a “member” of the social media system. [abstract] Strutton and Kadaster are analogous art as each is directed to electronic means for providing coupons and services for members.

It would have been obvious to one of ordinary skill in the art just prior to the filing of the claimed invention to combine the teaching of Strutton with that of Kadaster and Arvanaghi, as market forces at the time were increasingly driving developers 

With regard to Claim 11:
The system of claim 10, wherein distribution requires a transaction to be posted to the blockchain. [0045; all the transactions are stored on the blockchain]

With regard to Claim 12:
The system of claim 11, wherein distribution is selected from the group consisting of a purchase by a supporter with currency, an award to a supporter as a contest prize, and a transfer to a supporter in exchange for the supporter engaging a predetermined set of activities. [0018; a customer may “accumulate the aggregate discount from each of a plurality of transactions, and combine the aggregate discounts for use in a single, future transaction”; such awarding of an aggregated discount reads on a transfer in exchange for predetermined transacting; it is predetermined in that it had already taken place before the aggregating can occur] 

.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Kadaster et al. in view of Arvanaghi et al. further in view of Sivathanu et al. (U.S. Publication No. 2021/0014042, filed 12 July 2019).

With regard to Claim 13:
The system of claim 2, wherein the computer is not connected to the internet, wherein the unified engagement platform is operable to conduct the step of posting the transaction to the blockchain after being operable to conduct the step of signing the transaction by using a mnemonic private key.

Kadaster and Arvanaghi teach the system of claim 2 but do not explicitly teach these requirements, but they are known in the art.  Sivathanu teaches a blockchain system [title] which uses “AlgoRand” for consensus; [0085] the present specification (pg. 34) discloses that Algorand requires what is claimed here.  Sivathanu and Kadaster are analogous art as each is directed to electronic means for storing information using blockchain technology.

It would have been obvious to one of ordinary skill in the art just prior to the filing of the claimed invention to combine the teaching of Sivathanu with that of Kadaster and Arvanaghi in order to improve security by requiring a secure step to take place off-network, as taught by Sivathanu; further, it is simply a substitution of one known part for another with predictable results, simply requiring Sivathanu’s two-step posting process in place of the single-step process of Kadaster; the substitution produces no new and unexpected result.

Response to Arguments
Applicant’s arguments, see pp. 2-6, filed 2 February 2022, with respect to objections, rejections made under 35 U.S.C. § 112(b), and rejections made under 35 U.S.C. § 101, have been fully considered and are persuasive.  The objections and rejections of the claims on these bases have been withdrawn. 

Applicant’s arguments with respect to claim(s) 1, 2 and 5-13 in regard to rejections made under 35 U.S.C. §§ 102 and 103 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  In particular, no rejection is made herein under § 102, so any argument in regard to that rejection is moot; as the claims have been amended, the references to Arvanaghi and Sivathanu have been incorporated herein in addition to addition citations to the prior art previously made of record.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT C ANDERSON whose telephone number is (571)270-7442. The examiner can normally be reached M-F 9:00 to 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bennett Sigmond can be reached on (303) 297-4411. The fax phone 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SCOTT C ANDERSON/Primary Examiner, Art Unit 3694